United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-60661
                           Summary Calendar



                     UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                       STARSKY DARNELL REDD,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:00-CR-165-1-BS
                       --------------------

Before BENAVIDES, DENNIS and OWEN, Circuit Judges.

PER CURIAM:*

     A federal jury convicted Starsky Darnell Redd of attempting to

possess with intent to distribute cocaine.        Redd appealed his

conviction, and it was affirmed.     The case was remanded, however,

for the district court to rule on Redd’s motion for a new trial,

which was based on newly discovered evidence.        On remand, the

district court denied Redd’s motion, and Redd now appeals.

     Redd argues that the district court erred in denying his

motion for a new trial.    That motion was based on the testimony of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 04-60661
                                       -2-

Joe Reid, one of Redd’s cellmates during pretrial detention.

Reid’s testimony corroborated Redd’s statement that he had never

made any jailhouse confession to the crime, and it impeached the

testimony of two Government witnesses who had testified to the

contrary.      Although circumstantial, the case against Redd was a

strong one even if the testimony of the cellmates is not taken into

account.      Accordingly,   the     district     court    did   not   abuse   its

discretion in denying Redd’s motion as it is not probable that

Reid’s testimony would result in an acquittal at a new trial.

See United States v. Erwin, 277 F.3d 727, 731 (5th Cir. 2001);

United States v. Lowder, 148 F.3d 548, 551 (5th Cir. 1998); United

States v. Freeman, 77 F.3d 812, 817 (5th Cir. 1996).

       Redd also challenges his sentence for the first time in this

appeal.      By failing to raise any sentencing issues in his first

appeal, however, Redd has waived those issues.                    See Brooks v.

United States, 757 F.2d 734, 739 (5th Cir. 1985).                Redd’s argument

that   the    waiver   doctrine    should   not    be     applied   because    his

sentencing arguments were previously foreclosed is unavailing.

See Bousley v. United States, 523 U.S. 614, 622-23 (1998).

       AFFIRMED.